The plaintiffs petition for certification for appeal from the Appellate Court, 54 Conn. App. 506 (AC 18324), is granted, limited to the following issue:
“In the circumstances of this case, did the Appellate Court properly conclude that the trial court properly had determined that certain communications between *918counsel for the named defendant and an expert consulting firm retained by the named defendant were covered by the attorney-client privilege?”
The Supreme Court docket number is SC 16218.
Michael N. LaVelle and Alan I. Scheer, in support of the petition.
Glenn A. Duhl, Richard D. O’Connor, Edward F. O’Donnell and George J. Kelly, Jr., in opposition.
Decided November 2, 1999